Citation Nr: 1104875	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than August 16, 2006, 
for the grant of service connection for sleep apnea, to include 
as due to clear and unmistakable error (CUE).


REPRESENTATION

 Veteran represented by:	Penny E. Gronbeck


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from November 1981 to November 
1985 and from December 1989 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) from Togus, Maine.  

In August 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A copy of the 
proceeding has been associated with the claims file.  


FINDINGS OF FACT

1.  A June 1994 rating decision denied the Veteran's claim of 
service connection for sleep apnea; he was informed of his 
appellate rights and did not appeal; and the decision became 
final.

2.  The RO did not commit an error to which reasonable minds 
could not differ by not favorably considering a July 1992 in-
service consultation examination showing a diagnosis of sleep 
apnea, or by not favorably weighing the evidence before the RO at 
the time of the June 1994 decision.

3.  The November 2007 rating decision granted service connection 
for sleep apnea and assigned an effective date of August 16, 
2006, the date of receipt of the Veteran's petition to reopen his 
claim.  




CONCLUSIONS OF LAW

The June 1994 rating decision, which denied the Veteran's 
original service connection claim, did not involve clear and 
unmistakable error, and an effective date earlier than August 16, 
2006 is not assignable for the grant of service connection for 
sleep apnea.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. § 
3.105(a), 3.400(r) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 

The United States Court of Appeals for Veterans Claims (Court) 
has held that the duties of notify and assist do not apply to a 
claim based on a previous decision having been the result of CUE. 
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The 
Court found that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  Livesay, 15 
Vet. App. at 178.  As such, an allegation of CUE does not 
represent a "claim" but rather is a collateral attack on a 
final decision.  The provisions of the VCAA, and its implementing 
regulation, are not, therefore, applicable to the adjudication of 
the issue of CUE in a prior, final decision. 

II.	Clear and Unmistakable Error

The Veteran contends that he is entitled to an effective date of 
January 1994, the date of his initial service connection claim 
for sleep apnea, because he alleged that the RO committed CUE in 
the June 1994 rating decision.  

A rating decision becomes final if the Veteran does not timely 
perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200, 20.302.  There are only two exceptions to the rule of 
finality of VA decisions, i.e., challenges based on CUE in a 
prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened 
claims based on new and material evidence (38 U.S.C.A. § 5108).  
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of 
validity that attaches to a final decision.  When such a decision 
is collaterally attacked the presumption becomes even stronger.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).
 
Pursuant to 38 U.S.C.A. § 5109A (a), a rating decision is subject 
to revision on the grounds of CUE.  The Court established a 
three-pronged test to determine whether CUE is present in a 
prior, final determination:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator, or 
the statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and of 
the sort "which if it has been made, would have manifestly 
changed the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error that compels the conclusion that the result would 
have been different but for the error.  Even when the premise of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be ipso 
facto clear and unmistakable.  Fugo, 6 Vet. App. at 43-44.  
Disagreements about how the facts were weighed or evaluated and 
failures of the duty to assist cannot be CUE.  38 C.F.R. 
§ 20.140(d) (2) and (3).  

If the evidence establishes an undebatable, outcome determinative 
error, the prior decision must be reversed or revised.  38 U.S.C. 
§ 5109A (a).  The decision constituting the reversal or revision 
"has the same effect as if the decision had been made on the 
date of the prior decision."  38 U.S.C. § 5109A (b).

By way of procedural background, the RO initially denied the 
Veteran's claim of entitlement to service connection for sleep 
apnea in a June 1994 rating decision, because the Veteran had no 
anatomic diagnosis although excessive snoring by history was 
noted.  The Veteran was notified of the decision in a June 1994 
letter, and the Veteran did not timely appeal.  The decision 
became final.  

On August 16, 2006, the Veteran filed a claim of service 
connection for posttraumatic stress disorder (PTSD) and asserted 
that his sleep apnea was secondary to his PTSD.  In a January 
2007 rating decision, the RO denied the Veteran's secondary 
service connection claim.  In June 2007, the Veteran filed a 
petition to reopen his direct service connection claim.  In 
November 2007, the RO reopened the Veteran's claim and granted 
service connection for sleep apnea, effective August 16, 2006.  
In November 2008, the Veteran asserted that he was entitled to an 
earlier effective date.  In a June 2008 rating decision, the RO 
denied the Veteran's claim for an earlier effective date finding 
that the claim was reopened on August 16, 2006, the date the 
Veteran submitted his petition to reopen.  On August 2008, the 
Veteran filed a notice of disagreement, appealing the effective 
date assigned in the November 2007 rating decision and asserting 
that the August 16, 2006 effective date should be revised based 
upon CUE committed in the June 1994 rating decision.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

The Veteran and his representative assert that the correct facts 
as they were known at the time were not before the RO in June 
1994.  Specifically, they argue that the June 1994 rating 
decision incorrectly provided that the Veteran was not diagnosed 
with sleep apnea.  In the June 1994 rating decision, the RO 
stated that the Veteran was evaluated in service and found to 
have excessive snoring by history but that a VA examination found 
no anatomic diagnosis.  The Veteran points to an in-service, July 
1992 consultation report where he sought treatment from ENT for 
bad snoring.  He was diagnosed with obstructive apnea and 
recommended to undergo an oral surgery evaluation.  In an August 
1992 oral surgery evaluation, the Veteran's sleep apnea diagnosis 
was reaffirmed and the examiner recommended oral surgery.  There 
are no further records indicating continued complaints or 
treatment for this condition.  Further, an October 1993 
examination report shows no diagnosis for a sleep disorder and in 
the accompanying medical history, the Veteran expressly denied 
experiencing sleep problems.  Aside from the March 1994 VA 
examination, which did not show a current diagnosis, the next 
treatment record showing complaints of difficulty sleeping and 
fatigue is dated in June 2002.  However, there was no further 
diagnosis of sleep apnea until February 2004 when the Veteran 
underwent a diagnostic sleep study.  

In the June 1994 rating decision, the RO indicated that the 
Veteran's service treatment records from December 1989 to 
December 1993 as well as the March 1994 VA examination were 
reviewed.  It is presumed that the RO reviewed all of these 
service treatment records, to include the July 1992 consultation 
sheet.  However, even assuming that the RO did not review this 
July 1992 consultation sheet, the Veteran's CUE claim cannot 
prevail.   Specifically, the RO also relied on a March 1994 VA 
examination report.  During this examination, the examiner 
indicated that he reviewed the Veteran's second period of service 
from 1989 to 1993, when the Veteran asserted that his snoring 
became excessive and caused him problems.  In relating the 
Veteran's medical history, the examiner noted that the Veteran 
had excessive snoring in service for which he was evaluated and 
an uvuloplasty was recommended but not performed.  On 
examination, the examiner found that the Veteran's head, face, 
neck, nose, sinus, mouth and throat were all negative and his 
respiratory system was clear.  The Veteran was diagnosed with 
excessive snoring by history with no anatomic diagnosis.  As 
such, the examiner found that the Veteran did not have a current 
sleeping disability at the time of his March 1994 examination.  
Based upon the facts known at the time of the June 1994 rating 
decision, to include the July 1992 consultation sheet, it is not 
clear that the RO's failure to acknowledge this specific 
treatment note would have manifestly changed the outcome at the 
time the initial decision was made as the March 1994 VA examiner 
did not find that the Veteran suffered from a current sleep 
disability.  See Damrel, 6 Vet. App. at 245; Fugo, 6 Vet. App. at 
43-44; see also, Degmetich v. Brown, 104 F.3d 1328, 1332 
(1997)(holding that interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  

It appears that the Veteran is also asserting that the March 1994 
VA examination was inadequate and the RO erred in relying upon it 
in the adjudication of the Veteran's claim.  Specifically, the 
Veteran asserts that the examination was inadequate as the 
examiner did not provide a more extensive sleep study in light of 
his in-service sleep problems.  However, the March 1994 VA 
examination report noted that the examiner reviewed the Veteran's 
service treatment records for his second period of service, which 
purportedly included the July 1992 consultation report as well as 
the October 1993 examination and medical history reports showing 
that no sleep problems existed at that time.  While the examiner 
did not specifically cite to the July 1992 report, he noted the 
Veteran's history of excessive snoring.  After such a review as 
well as a physical examination, the examiner assessed the Veteran 
with excessive snoring by history but found no anatomic diagnosis 
of sleep problems at that time.  In support of his conclusion, 
the examiner pointed to the negative results on examination to 
include his head, face, neck, nose, sinus, mouth and throat.    

It appears that the VA examiner did consider the service 
treatment records, including the July 1992 consultation report 
which provides that the Veteran was diagnosed with obstructive 
apnea as well as the October 1993 examination report and medical 
history.  The examiner appears to have been apprised of all the 
relevant facts as they were known to him at that time.  The 
examiner took the Veteran's oral history and reviewed his service 
treatment records.  While he did not specifically note the 
Veteran's in-service diagnosis of obstructive apnea, he noted the 
Veteran's history of excessive snoring and the recommended 
surgery which are provided in the July 1992 report and August 
1992 oral surgery evaluation.  The VA examination is based upon 
the facts as they were known at time of the examination and 
adequately reasoned.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

With respect to the allegations that the RO erred by relying upon 
the March 1994 VA examination, the Board finds that this 
examination is thorough and well-reasoned.  Allegations that the 
RO improperly weighed and evaluated the evidence of record at 
that time of adjudication can never rise to the stringent 
definition of clear and unmistakable error.  Russell, 3 Vet. App. 
at 313.  

To the extent the Veteran and his representative assert that the 
VA examiner was incorrect in his findings, the Board may not 
reject medical opinions based on its own medical judgment.  Obert 
v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991), overruled on other grounds by Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In light of the foregoing, the Board finds that there was no 
error of fact or law that would compel the conclusion to be 
manifestly different but for the error in this case.  The Board 
notes that the "benefit of the doubt rule" is not applicable in 
CUE cases.  38 C.F.R. § 20.1411(a) and (b).  

III.	 Earlier Effective Date

The Board also looks to the Veteran's August 16, 2006 petition to 
reopen his service connection claim to determine whether he is 
entitled to an earlier effective date.  The proper effective date 
for new and material evidence other than service department 
records received after a final disallowance is the date of 
receipt of the claim to reopen or date entitlement arouse, 
whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(q) 
(2), 3.400(r).  

After submitting his August 16, 2006 petition to reopen, the 
Veteran submitted statements from himself as well as third party 
statements indicating his sleep problems.  He also submitted a 
duplicate copy of the July 1992 consultation sheet indicating a 
diagnosis of obstructive apnea.  Following the submission of this 
evidence, the Veteran was afforded VA examinations in December 
2006 and September 2007 where the examiners assessed the Veteran 
with sleep apnea.  In the December 2006 examination report, the 
examiner opined that the Veteran's sleep apnea was not related to 
his PTSD.  However, in the September 2007 examination report, the 
examiner opined that the Veteran's sleep apnea was more likely 
than not related to his service.  Based upon this new evidence, 
the RO granted service connection in November 2007 and assigned 
an effective date of August 16, 2006, the date of his original 
petition to reopen.  

Based upon the foregoing, the effective date of a claim received 
after a final disallowance is the date of receipt of the new 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(q) (2).  The Veteran's claim to reopen was 
received on August 16, 2006.  He did not submit new or material 
evidence sufficient to reopen his service connection claim prior 
to August 16, 2006.  Accordingly, the assignment of an effective 
date of August 16, 2006 was proper, and entitlement to an earlier 
effective date for the grant of service connection for the 
Veteran's sleep apnea on a direct basis or CUE grounds is not 
warranted.


ORDER

The claim for an effective date earlier than August 16, 2006, for 
the grant of service connection for sleep apnea is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


